DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/02/2021, 08/04/2021, and 10/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings submitted on 11/02/2020 are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
In para. [0060], ln 1, the phrase may be amended as “… a problem occurs that the autonomous cleaner 100 is not able to move …”
The “further cleaner” is disclosed in claims and also disclosed in specification from para. [00309] to para. [00338]. However, a reference character 100a is not assigned to the further cleaner. The reference character 100a is referred as a first cleaner, a master cleaner, and another cleaner, but not as the further cleaner. 
Appropriate correction is required.
Claim Objections
Claims 11, 15, and 16 are objected to because of the following informalities: 
In claim 11, ln 2-3, the term “an arrangement of feature points” should be amended as “[[an]]the arrangement of feature points”.
In claim 15, ln 3, the phrase may be amended as “… between the further cleaner and the robot cleaner in the second direction in the second mode”.
In claim 16, ln 3, the phrase may be amended as “… between the further cleaner and the robot cleaner in the first direction in the second mode”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, ln 3, the phrase “dividing and arranging the feature points on left and right sides …” renders the claim vague and indefinite because it is not clearly understood how the feature points already on the images can be divided and arranged. For examination purposes examiner has interpreted the feature points on the images are identified.
Claim 11 inherits the above deficiency by nature of their dependency.

In claim 11, the two terms “an arrangement of the feature points” in ln 2 and “an arrangement of feature points” in ln 2-3 render the claim vague and indefinite. Similar to the 112(b) rejection of claim 10 above, it is not clearly understood how the feature points already on the images can be arranged. For examination purposes examiner has interpreted the feature points on the images are identified.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fong et al. (US 2019/0212752, hereinafter Fong).
Regarding claim 19, Fong discloses, in figs. 7 and 8, a robot cleaner (mobile robot 102) comprising: 
a driver configured for moving or turning a body (para. [0141], a drive system includes drive wheels 702 and caster wheel 704); 
a communicator (wireless communications system 716) configured for communicating with a further cleaner (para. [0011], two robots can communicate directly with each other); 
a sensing unit including a camera configured for capturing an image (para. [0033] and [0074], at least one sensor includes a camera to capture a set of features), wherein the sensing unit is configured to sense a presence of the further cleaner in a sensing region (para. [0143], a controller utilizes the sensor system to track and update positions and orientations of the mobile cleaning robot); and 
a controller configured to calculate a position of the further cleaner using image information of the further cleaner and map information received by the communicator (para. [0143] and [0146], the controller uses the sensor system to generate a map of a premises, utilizes features on the captured images and tracks positions of the mobile robot cleaner).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 10, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Jo et al. (KR 20150009048A, hereinafter Jo).
Regarding claim 1, Fong discloses a method for controlling a robot cleaner (see fig. 1 for system and method for controlling robot cleaners), the method comprising: 
receiving, at the robot cleaner, map information transmitted from a further cleaner (para. [0009], a server computer can receive a map from a first mobile cleaning robot; para. [0003], a control module can share the map with a second mobile cleaning robot, therefore, the map can be transmitted from the first mobile cleaning robot to the second mobile cleaning robot); 
receiving, at the robot cleaner, an image transmitted by the further cleaner (para. [0074], the mobile robot can capture images of the surroundings; para. [0134], the devices can transmit sensor signals including images; para. [0011], the two mobile cleaning robots can communicate directly with each other, therefore, the image can be transmitted from the first mobile cleaning robot to the second mobile cleaning robot); and 
performing, by the robot cleaner, cleaning while traveling along with the further cleaner (see fig. 3, mobile robots 202a and 202b travel at the same time within the premises; para. [0104] mobile robot 202 performs cleaning tasks).
But Fong does not disclose the method comprises identifying, by the robot cleaner, position information of the further cleaner by comparing the image received from the further cleaner with an image captured by the robot cleaner.
Jo teaches, in an analogous robot cleaner control field of endeavor, a method comprises identifying, by the robot cleaner, position information of the further cleaner by comparing the image received from the further cleaner with an image captured by the robot cleaner (Jo English translation, pg. 2, ln 37-38, an image can be transmitted to a cleaning robot; pg. 8, ln 16-17, the cleaning robot compares the transmitted reference image, searches for a reference image matching the transmitted image, and confirms the position of the reference image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong to provide a method of position identification by comparing images as taught by Jo so that a robot cleaner can set up a cleaning plan including avoidance of a certain area or object. The method may improve efficiency of the cleaning tasks because the cleaning operation can be done without wasting time by not attempting the tasks near an obstacle.

Regarding claim 2, Fong as modified by Jo teaches the robot cleaner controlling method as in claim 1, wherein the map information includes a position where the further cleaner is located (Fong, para. [0144], the mobile robot is capable of estimating the position of the mobile cleaning robot; Jo English translation, pg. 5, ln 47 and pg. 8, ln 16-17, the cleaning robot has a storage unit containing a reference image information and a position information which is used for the position identification, therefore, the controlling method of Fong as modified by Jo can identify the position of the first mobile robot).  

Regarding claim 3, Fong as modified by Jo teaches the robot cleaner controlling method as in claim 1, wherein the map information includes a position where the robot cleaner is located (as explained in claim 2 above, the controlling method of Fong as modified by Jo can similarly identify the position of the second mobile robot).  

Regarding claim 4, Fong as modified by Jo teaches the robot cleaner controlling method as in claim 1, further comprising: before receiving the image from the further cleaner, moving, by the robot cleaner, in a direction such that a distance between the further cleaner and the robot cleaner is reduced (Fong, para. [0122], the first and second mobile cleaning robots 202a, 202b travel and perform cleaning mission; para. [0124], the mobile robot 202a can capture images as the mobile robot navigates, therefore, Fong as modified by Jo teaches when the robots travel, one robot can travel close to the other robot before the other robot captures images).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong as modified by Jo to utilize the robots to be disposed in a close distance so that an area can be traveled multiple times by the robots to achieve the maximum cleaning outcome.

Regarding claim 7, Fong as modified by Jo teaches the robot cleaner controlling method as in claim 1, wherein identifying the position information includes: selecting a same feature point from the two images and identifying the position information based on the selected feature point (Jo English translation, pg. 8, ln 35-36, the cleaning robot compares the reference image and the transmitted image by searching for the reference image matching with the transmitted image).  

Regarding claim 10, Fong as modified by Jo teaches the robot cleaner controlling method as in claim 7, further including: selecting a plurality of feature points; and dividing and arranging the feature points on left and right sides of a front central region of the further cleaner or the robot cleaner (Fong, para. [0004] and [0074], as discussed in the 112(b) rejection of claim 10 above, the mobile robot can capture images of the surroundings and identify a set of features in the environment. Each feature may be shown on left and right sides of the image).  

Regarding claim 11, Fong as modified by Jo teaches the robot cleaner controlling method as in claim 10, wherein the robot cleaner is moved or turned such that an arrangement of the feature points for the robot cleaner corresponds to an arrangement of feature points transmitted from the further cleaner (Fong, para. [0078], the mobile robot can identify the change of the feature points; Jo English translation, pg. 8, ln 16-17, the cleaning robot identifies the matching images; Jo English translation, pg. 4, ln 20-22, the cleaning robot can move and rotate. Therefore, the robot can move or turn to identify the matching feature on the images).  

Regarding claim 20, Fong discloses the robot cleaner as in claim 19, wherein the controller is configured to: 
select a feature point from an image transmitted from the further cleaner (para. [0041] and [0074], a mobile cleaning unit includes at least one sensor including a camera and a control module to capture images in the environment and to identify a set of features in the environment); 
select a feature point from the image captured by the sensing unit (para. [0041] and [0074], control module of the mobile cleaning robot identifies a set of features in the environment from the images captured by one or more cameras). 
But Fong does not disclose explicitly the controller is configured to compare the two feature points with each other to determine positions of the further cleaner and the robot cleaner.
Jo teaches, in an analogous robot cleaner field of endeavor, a controller configured to compare the two feature points with each other to determine positions of the further cleaner and the robot cleaner (Jo English translation, pg. 2, ln 37-38, an image can be transmitted to a cleaning robot; pg. 8, ln 16-17, the cleaning robot compares the transmitted reference image, searches for a reference image matching the transmitted image, and confirms the position of the reference image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner of Fong to provide a controller to compare the feature points to determine the positions of the robots as taught by Jo so that the controller may provide an efficient cleaning plan and execute the cleaning from a present position of each robot. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fong as modified by Jo as applied to claim 4 above, and in further view of Yoo et al. (KR 1016059948B1, hereinafter Yoo).
Regarding claim 5, Fong as modified by Jo discloses the robot cleaner controlling method as in claim 4, wherein the moving includes moving in a spiral trajectory (Fong, para. [0161], the mobile robot cleaner can navigate in a spiral pattern), but they do not explicitly disclose the method includes identifying, by the robot cleaner, whether the distance between the further cleaner and the robot cleaner is equal to or less than a specific distance.
Yoo teaches, in an analogous robot controlling field of endeavor and capable of solving primary problem, a method includes identifying, by the robot cleaner, whether the distance between the further cleaner and the robot cleaner is equal to or less than a specific distance (Yoo English translation, pg. 20, ln 8-10, a method includes acquiring distance information between a leading robot and a following robot. A control unit controls the following robot to keep a predetermined distance from the lead robot. Therefore, the control method includes a specific predetermined distance to compare it with the actual distance between the two robots).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong as modified by Jo to provide the method of identifying distance between the robots as taught by Yoo. The distance identification data may be used to adjust a motion of the following robot in case abnormal motion is detected from the lead robot (Yoo English translation, pg. 20, ln 10-21).

Regarding claim 6, Fong as modified by Jo and Yoo discloses the robot cleaner controlling method as in claim 5, wherein the specific distance is equal to or less than 50 cm (Yoo English translation, pg. 24, ln 11-12, the predetermined distance between the two robots may be, for example, 50 cm).  

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fong as modified by Jo as applied to claim 7 above, and in further view of Choi et al. (KR 101855831B1, cited on 10/13/2021 IDS, hereinafter Choi).
Regarding claim 8, Fong as modified by Jo discloses the robot cleaner controlling method as in claim 7, wherein identifying the position information includes the feature point is placed at similar positions in the two images (Jo English translation, pg. 8, ln 35-36, a feature point such as a sofa is matched in comparing the reference image and the transmitted image), but they do not disclose explicitly wherein the method includes determining that the robot cleaner is disposed at an initial position before starting to travel with the further cleaner.
Choi teaches, in an analogous robot cleaner control field of endeavor, a method includes determining that the robot cleaner is disposed at an initial position before starting to travel with the further cleaner (Choi English translation, pg. 4, ln 10-17, a control server of each robot cleaner recognizes positions of the robot cleaners, establishes a cleaning plan, and start cleaning. Therefore, the control method includes determining where the robot cleaner is disposed to start cleaning). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong as modified by Jo to provide the method of determining an initial position of the robot cleaner as taught by Choi so that cleaning plan can be executed from a position where optimal cleaning time, cleaning cycle, and cleaning method can be achieved.

Regarding claim 9, Fong as modified by Jo discloses the robot cleaner controlling method as in claim 7, wherein identifying the position information includes a position change of the feature point in similar directions is achieved in the two images (Fong, para. [0078], the mobile robot incorporates new information gathered by the robot such as a change in position of the furniture. Because the system communicates between the robots and the images are compared, the new position information can identify the change of the feature point), but they do not disclose explicitly wherein the method includes determining that the robot cleaner is disposed at an initial position before starting to travel with the further cleaner.
Choi teaches, in the analogous robot cleaner control field of endeavor, the method includes determining that the robot cleaner is disposed at an initial position before starting to travel with the further cleaner (Choi English translation, pg. 4, ln 10-17, as explained in claim 8 above, the control server of each robot cleaner recognizes positions of the robot cleaners, establishes a cleaning plan, and start cleaning. Therefore, the control method includes determining where the robot cleaner is disposed to start cleaning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong as modified by Jo to provide the method of determining an initial position of the robot cleaner as taught by Choi so that cleaning plan can be executed from a position where optimal cleaning time, cleaning cycle, and cleaning method can be achieved.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fong as modified by Jo as applied to claim 1 above, and in further view of Senoo (JP 6666695B2, cited on 10/13/2021 IDS).
Regarding claim 12, Fong as modified by Jo discloses the robot cleaner controlling method as in claim 1, wherein performing cleaning while traveling includes: 
traveling, by the further cleaner and the robot cleaner (Fong, fig. 3, mobile robots 202a, 202b), in a zigzag manner (Fong, para. [0161], the mobile cleaning robot can travel in a zigzag pattern); but they do not disclose the traveling includes traveling in a first direction by a first distance, and in a second direction by a second distance, wherein the first distance is greater than the second distance, wherein the further cleaner and the robot cleaner travel in the first direction until encountering an obstacle, and wherein the second distance is a first preset distance.  
Senoo teaches, in an analogous robot cleaner control field of endeavor, a method includes traveling in a first direction by a first distance, and in a second direction by a second distance, wherein the first distance is greater than the second distance, wherein the robot cleaner travel in the first direction until encountering an obstacle, and wherein the second distance is a first preset distance (see annotated Senoo fig. 11 below, a self-propelled cleaner travels in a first direction by a first distance and in a second direction by a second distance. The first distance is greater than the second distance. The cleaner travels in the first direction until encountering an obstacle. The second distance can be defined as a first preset distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong as modified by Jo to move the robots as taught by Senoo in order for the robots to travel the entire area within a room so that the room can be cleaned as much as possible.
 

    PNG
    media_image1.png
    849
    828
    media_image1.png
    Greyscale

Annotated Senoo Fig. 11

Regarding claim 13, Fong as modified by Jo and Senoo teaches the robot cleaner controlling method as in claim 12, wherein performing cleaning while traveling further includes: 
identifying the first distance (Fong, para. [0144], a sensor can determine distance to an observed obstacle. It can be a wall-to-wall distance; Senoo English translation, pg. 5, ln 13-15, a control unit can calculate a distance to an obstacle, which can be a wall, by using an ultrasonic waves); 
identifying whether the first distance is smaller than a second preset distance (as explained in the 112(b) rejection above, the second preset distance can be any distance. The control unit of Senoo can calculate a distance whether there is a distance spanning the entire room or whether a distance is shorter than a length of the room due to presence of an obstacle); and 
allowing the robot cleaner to travel in a first mode when the first distance is smaller than the second preset distance and allowing the robot cleaner to travel in a second mode when the first distance is larger than the second preset distance (see Senoo fig. 15, if a distance is short due to an obstacle, the robot may travel a short distance (first mode), but the robot may travel a long distance if no obstacle is present (second mode). As discussed in the 112(b) rejection above, the first and second modes are different travel patterns of the robot, like the different travel patterns shown in Senoo fig. 15).  

Regarding claim 14, Fong as modified by Jo and Senoo teaches the robot cleaner controlling method as in claim 13, wherein the first distance is a horizontal direction travel distance of one of the robot cleaner and the further cleaner (see annotated Senoo fig. 11 above).  

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fong as modified by Jo and Senoo as applied to claim 13 above, and in further view of Yoo.
Regarding claim 15, Fong as modified by Jo and Senoo discloses the robot cleaner controlling method as in claim 13, wherein a distance in the second direction in the first mode is maintained larger than a distance in the second mode (see Senoo fig. 11, a travel distance in the second direction in the first mode, RT32, is larger than a travel distance in the second mode, RT36), but they do not disclose the travel distances are maintained between the further cleaner and the robot cleaner.
Yoo teaches, in the analogous robot controlling field of endeavor and capable of solving primary problem, the method wherein the travel distances are maintained between the further cleaner and the robot cleaner (Yoo English translation, pg. 20, ln 8-10, the control unit may maintain a predetermined distance between the leading robot and the following robot; pg. 24, ln 11-14, the predetermined distance can be arbitrarily set, therefore, two robots may maintain different distances between them when they travel according to different modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong as modified by Jo and Senoo to provide maintained distances between the further cleaner and the robot cleaner as taught by Yoo. The method enables monitoring the leading robot and controlling the following robot so that the following robot can travel the exact path of the leading robot and avoid any slipping or skidding during the travel. It may ensure the following robot to clean a floor without deviation from the path for maximum cleaning outcome.

Regarding claim 16, Fong as modified by Jo and Senoo discloses the robot cleaner controlling method as in claim 13, wherein a distance in the first direction in the first mode is maintained smaller than a distance in the second mode (see Senoo fig. 11, a travel distance in the first direction in the first mode, RT33, is smaller than a travel distance in the second mode, RT31), but they do not disclose the travel distances are maintained between the further cleaner and the robot cleaner.
Yoo teaches, in the analogous robot controlling field of endeavor and capable of solving primary problem, the method wherein the travel distances are maintained between the further cleaner and the robot cleaner (Yoo English translation, pg. 20, ln 8-10, as explained in claim 15 above, the control unit may maintain a predetermined distance between the leading robot and the following robot; pg. 24, ln 11-14, the predetermined distance can be arbitrarily set, therefore, two robots may maintain different distances between them when they travel according to different modes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong as modified by Jo and Senoo to provide maintained distances between the further cleaner and the robot cleaner as taught by Yoo. The method enables monitoring the leading robot and controlling the following robot so that the following robot can travel the exact path of the leading robot and avoid any slipping or skidding during the travel. It may ensure the following robot to clean a floor without deviation from the path for maximum cleaning outcome.

Regarding claim 17, Fong as modified by Jo and Senoo discloses the robot cleaner controlling method as in claim 13, wherein the first mode allows a third preset distance in the second direction (see Senoo fig. 11, the second direction distance, RT36, in the first mode, where an obstacle exists, can be defined as a third preset distance), but they do not disclose the third preset distance is maintained between the further cleaner and the robot cleaner.  
Yoo teaches, in the analogous robot controlling field of endeavor and capable of solving primary problem, the method wherein the third preset distances is maintained between the further cleaner and the robot cleaner (Yoo English translation, pg. 20, ln 8-10, as explained in claims 15 and 16 above, the control unit may maintain a predetermined distance between the leading robot and the following robot; pg. 24, ln 11-14, the predetermined distance can be arbitrarily set, therefore, two robots may maintain a certain distance between them when they travel along a short path similar to the first mode of the current application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong as modified by Jo and Senoo to provide a preset distance between the further cleaner and the robot cleaner as taught by Yoo. The method enables monitoring the leading robot and controlling the following robot so that the following robot can travel the exact path of the leading robot and avoid any slipping or skidding during the travel. It may ensure the following robot to clean a floor without deviation from the path for maximum cleaning outcome.

Regarding claim 18, Fong as modified by Jo and Senoo discloses the robot cleaner controlling method as in claim 13, wherein the second mode allows the second preset distance in the first direction (see Senoo fig. 11, the first direction distance, RT41, in the second mode, where no obstacle exists, can be defined as a second preset distance), but they do not disclose the second preset distance is maintained between the further cleaner and the robot cleaner.  
Yoo teaches, in the analogous robot controlling field of endeavor and capable of solving primary problem, the method wherein the second preset distances is maintained between the further cleaner and the robot cleaner (Yoo English translation, pg. 20, ln 8-10, as explained in claims 15, 16, and 17 above, the control unit may maintain a predetermined distance between the leading robot and the following robot; pg. 24, ln 11-14, the predetermined distance can be arbitrarily set, therefore, two robots may maintain a certain distance between them when they travel along a long path similar to the second mode of the current application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the robot cleaner controlling method of Fong as modified by Jo and Senoo to provide a preset distance between the further cleaner and the robot cleaner as taught by Yoo. The method enables monitoring the leading robot and controlling the following robot so that the following robot can travel the exact path of the leading robot and avoid any slipping or skidding during the travel. It may ensure the following robot to clean a floor without deviation from the path for maximum cleaning outcome.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Song et al. (KR 100725516B1) discloses a cleaning robot which generates image data and transmits them.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUKWOO JAMES CHANG whose telephone number is (571)272-7402. The examiner can normally be reached M-F 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.C./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723